Citation Nr: 1443048	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss and tinnitus.  

2.  Entitlement to service connection for a respiratory/pulmonary disorder, to include chronic pneumonia and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for bilateral hearing loss and tinnitus, and denied service connection for chronic bronchitis and chronic pneumonia.  The Veteran timely appealed that decision.  

The bilateral hearing loss and tinnitus claims are considered reopened and those reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claims of service connection for bilateral hearing loss and tinnitus has been received since a final September 2007 rating decision denied those claims.

2.  The evidence of record does not demonstrate that any chronic respiratory or pulmonary disability has been shown or diagnosed during the appeal period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria establishing service connection for a respiratory/pulmonary disorder, to include chronic bronchitis and chronic pneumonia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the claims to reopen service connection for bilateral hearing loss and tinnitus, as the instant decision reopens those claims and remands for further development, no further discussion of VCAA compliance of those issues is required at this time.

Regarding the respiratory/pulmonary claim, the Veteran was sent letters in June 2011 and November 2012 that provided information as to what evidence was required to substantiate that claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bilateral hearing loss or bronchiectasis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Claims to Reopen Service Connection for Bilateral Hearing Loss and Tinnitus

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran initially claimed service connection for bilateral hearing loss and tinnitus in June 1996, which the AOJ denied in a September 1996 rating decision.  The Veteran was informed of that decision in a September 1996 letter.  Following that letter, the Veteran did not submit a notice of disagreement within one year of that letter, nor any new and material evidence with regards to those audiological claims until he filed to reopen his claims in August 2005.  The AOJ denied reopening service connection claims for bilateral hearing loss and tinnitus in a November 2005 rating decision.  The Veteran was informed of that denial in a November 2005 letter, and again he did not submit any notice of disagreement within one year of that letter or any new and material evidence regarding those claims until he again filed to reopen those claims in a June 2007 correspondence.  The AOJ denied reopening service connection for bilateral hearing loss, but reopened and denied tinnitus on the merits of that claim in a September 2007 rating decision.  The Veteran was informed of that denial in an October 2007 letter.  The Veteran did not submit any notice of disagreement within one year of that letter, and no new and material evidence was received regarding those claims until the Veteran again submitted a claim to reopen those claims in June 2011, which is the subject of the current appeal.

No service department records which were not of record in September 2007 have been obtained and associated with the claims file.  Since no service department records which were not of record at the time of the September 2007 rating decision have been obtained and associated with the claims file, a de novo review is not appropriate in this case.  See 38 C.F.R. § 3.156(c).  

Additionally, as no new and material evidence was received within the appeal period following the September 2007 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Lastly, the Veteran did not submit any notice of disagreement with the September 2007 rating decision within one year of the October 2007 notification letter.  Therefore, the September 2007 rating decision is considered final, and new and material evidence is required to reopen the claims of service connection for bilateral hearing loss and tinnitus, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Board notes that the Veteran's tinnitus has been repeatedly denied because there has been no evidence demonstrating it was incurred in or otherwise the result of military service.  The Veteran's bilateral hearing loss claim has also been repeatedly denied because his hearing loss is not considered a disability for VA purposes under 38 C.F.R. § 3.385.

The Veteran's last VA audiological examination was in July 2007, prior to the September 2007 denial of his claims.  Since that September 2007 rating decision, the Veteran's VA treatment records of record through February 2014 do not demonstrate any new audiometric testing.  However, in a May 2010 VA physical, the Veteran reported having severe tinnitus that winter and was unsure why it had increased in severity.  That VA doctor additionally noted that it had been several years since his hearing was last check and recommended that the Veteran get his hearing checked the next time he was at Hot Springs VA Medical Center.  It does not appear that the Veteran has ever had his hearing checked since the July 2007 VA audiological examination.  

In light of that fact and the May 2010 VA doctor's recommendation that the Veteran get his hearing checked, the Board finds that sufficient evidence exists that indicates an audiological examination should be obtained at this time.  Thus, with regards to the bilateral hearing loss claim, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Turning to the tinnitus claim, the Veteran stated in March 2012 substantive appeal, VA Form 9, that he "never had ringing in [his] ears before service, it is constant and never-ending.  Could have been caused by rifle fire and improper (cheap) earplugs.  [He] was a radio operator while in service, [and he] had a handset near [his] ears constantly [and the] volume and squelch make a lot of noise."  While the Veteran had previous indicated that he was exposed to rifle fire and other basic training noise, the statements made about his exposure to radio noise was not previously of record.  Thus, such evidence is both new and material.

Moreover, the Board notes that new evidence with regards to tinnitus is likely to be produced by the VA audiological examination that will be obtained in conjunction with the bilateral hearing loss claim.  Accordingly, the Board also finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

Claim of Service Connection for Respiratory/Pulmonary Disorder

The Veteran has averred that he has chronic bronchitis and/or chronic pneumonia.  Insofar as the Veteran has attempted to self-diagnose those disabilities, the Board finds that the Veteran is not competent to self-diagnosis either of those specific diagnoses, or a respiratory/pulmonary disorder, in general.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Turning to the evidence of record, the Veteran filed his claim for service connection in June 2011.  The Board has therefore looked at all of the evidence received since that time, including Black Hills, Omaha, and Anchorage VA Medical Center treatment records from August 1996 through May 2000 and from February 2008 through February 2014, as well as the April 2012 VA respiratory/pulmonary examination.  

The Board initially notes that the August 1996 through May 2000 VA treatment records do not demonstrate any treatment for, complaints of, or any diagnosis of any acute or chronic respiratory/pulmonary disorder or symptomatology.

The Veteran was seen by VA in February 2008 and March 2009, at which time the Veteran did not have any complaints regarding any respiratory/pulmonary dysfunction.  In May 2010, the Veteran reported rhinitis, congestion, and seasonal allergies, though it was noted that he had no unusual shortness of breath, cough, or wheezing at that time; there was no evidence of any respiratory/pulmonary pathology at that time and the Veteran was diagnosed with seasonal allergies.  

In December 2010, the Veteran present for treatment with complains of a cough for 2-3 weeks with intermittent fevers and a sore throat which he thought was due to his coughing.  He was diagnosed with an "upper respiratory infection" and was prescribed doxycycline.

In March 2011, the Veteran sought treatment with VA after not feeling well off-and-on for 2 weeks preceding that visit.  He complained of coughing up yellow phlegm in intervals.  He complained of a chronic cough at that time, and reported snoring and having sleep apnea.  He denied having hemoptysis, asthma, emphysema, or pneumonia, though he had been treated for pneumonia in the past.  On examination, the Veteran's lungs were shown to be "essentially clear to auscultation bilaterally.  Very mildly diminished in expiratory phase."  He was diagnosed with a recurrent cough at that time, though no further respiratory/pulmonary diagnosis was noted.  

Approximately a week later, on March 10, 2011, the Veteran's throat culture was shown to be positive for strep pneumo, and his chest x-ray was positive for mycoplasma pneumonia.  He was provided antibiotics for his strep throat.  He was seen 4 days later for complaints of having "2 types of pneumonia [and] strep throat. . . . My throat feels like it's swelling shut.  I'm weak as a kitten."  He was diagnosed with pharyngitis.  In April 2011, approximately 2 weeks later, he was shown to have streptococcal sore throat and a need for prophylactic vaccination against streptococcus pneumoniae.  

No further treatment for any respiratory/pulmonary disorders is shown until February 2013, when the Veteran was seen for sinus pain/pressure complaints as well as a post-nasal drip and worsening caught for 2 weeks duration.  He reported having sinus pressure and headache for the past week with green/yellow secretions from his nose.  He took cough syrup for his cough and it helped him sleep.  He denied fever or chills.  On examination, his chest expansion and respirations were easy and even.  He was diagnosed with a viral upper respiratory infection at that time.  

No other respiratory/pulmonary disorders or treatment are shown in the Veteran's VA treatment records.  There are no private treatment records in the claims file, and the Veteran has not indicated any private treatment for his claimed respiratory/pulmonary disorder.

In April 2012, the Veteran underwent a VA respiratory examination.  The examiner did not diagnose any respiratory/pulmonary disorder after examination.  The examiner specifically stated in that examination report that: 

The Veteran presents today regarding claimed chronic bronchitis and chronic pneumonia.  He is claiming these conditions are caused by multiple congestions, flus, colds, etc. that occurred while on active duty.  The Veteran was on active service from August 8, 1989 to August 7, 1993.  He reports having multiple colds and upper respiratory infections during active service, as well as a right middle lobe pneumonia in August 1991.  He states that since discharge from service in 1993, he has experienced 3 episodes of bronchitis and 3 episodes of pneumonia.  VA medical records show the most recent issue to be an upper respiratory infection occurring in December 2010.  He has never been referred for specialized pulmonary treatment.  He reports no diagnosis of any chronic pulmonary disease.  He requires no inhalers or other continuous medication for any pulmonary complaints.  Physical examination, PFTs and chest imaging show no overt pathology.  There is insufficient clinical evidence to support a diagnosis of any acute or chronic pulmonary disease (including bronchitis or pneumonia) or residuals thereof.  As no diagnosis of chronic bronchitis or chronic pneumonia is warranted, the requested medical opinion is rendered moot.

The Veteran also underwent a pulmonary functions test (PFT) in conjunction with his April 2012 VA examination.  The PFT noted a flow volume loop showing a normal pattern.  His spirometry pattern was also normal without any improvement following bronchodilator.  Lung volumes and diffusing capacity were both normal.  

Based on the foregoing evidence, particularly the April 2012 VA examination and PFT results, the Board finds that service connection for a respiratory/pulmonary disorder must be denied at this time because there is no diagnosis of a chronic disability.  

After review of the above evidence, the Board notes that there are two upper respiratory infection diagnoses, one of which has a viral origin, in the claims file.  Neither of those upper respiratory infections were ever diagnosed as a chronic condition, but rather appeared to be acute and transitory instances akin to the normal cold/influenza that every normal person occasionally has.  

Also, there was also an instance of strep throat shown in those VA treatment records.  While the Board concedes that it was noted as a diagnosis of streptococcal pneumo and/or streptococcus pneumoniae, there is no evidence that such was a chronic condition.  In fact, it appears that the Veteran was given antibiotics and after April 2011 there was no further medical follow-up for that condition.  It appears to have resolved and does not appear to have been other than an acute and transitory instance of strep throat, also common to everyone in society.

More importantly, the April 2012 examiner noted that there was no evidence of any chronic respiratory/pulmonary condition at that time, and that her examination of the Veteran, including chest imaging and PFTs, did not support a diagnosis of any chronic respiratory/pulmonary condition or residuals thereof.  

Insofar as the Veteran reported having 3 instances of bronchitis and 3 instances of pneumonia since 1993 as evidence of a chronic respiratory/pulmonary condition, the Board hardly finds that 6 instances of upper respiratory infections over the course of more than 20 years to be persuasive evidence of a "chronic condition."  In any event, the April 2012 examiner considered this evidence and declined to diagnose the Veteran with a chronic disability at that time.  

Instead, the Board finds that the most competent and probative evidence of record is the April 2012 examiner's opinion and findings that there is no chronic disability diagnosed at this time.  Likewise, the Veteran is only shown to have 2 upper respiratory infections and a streptococcal sore throat/pneumoniae diagnosis during the appeal period, and none of those diagnoses appear to be chronic, but rather appear to be acute and transitory in nature and to have resolved after proper treatment with antibiotics.

Accordingly, the Board must deny service connection for a respiratory/pulmonary disorder, to include claimed chronic bronchitis and chronic pneumonia, at this time based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, claims of service connection for bilateral hearing loss and tinnitus are reopened, and to that extent only is the appeal granted.

Service connection for a respiratory/pulmonary disorder, to include chronic bronchitis and chronic pneumonia, is denied.


REMAND

As noted above, the Veteran's bilateral hearing loss claim has been repeatedly denied because his hearing loss is not considered a hearing loss disability under VA regulations.  Since the Veteran's last claim, VA doctors, as noted above, have indicated that his hearing loss should be reevaluated.  In light of this, the Board finds that a remand is necessary at this time in order to afford him a VA examination to determine the current nature, severity and etiology of any hearing loss disability present.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regards to the Veteran's tinnitus, as that disorder is also an audiological issue and new evidence may be obtained regarding the etiology of that condition in the above requested VA examination, the Board finds that the tinnitus claim is intertwined with the bilateral hearing loss claim and it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Black Hills, Omaha, and Anchorage VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since September 2011, April 2012, and February 2014, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss and tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his current hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  (The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.)  

During the examination, the examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any hearing loss and tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of basic training (rifle/small arms fire, etc.) and radio noise.  

The examiner should find as conclusive fact that the Veteran was exposed to noise as a result of his basic training (rifle/small arms fire, etc.) and radio noise due to his military occupational specialty (MOS) as a field radio operator.

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should also address the other audiological evidence in the claims file, particularly the August 1996 VA examination report, and the July 2007 VA examination and medical opinion regarding tinnitus therein.

The examiner should focus specifically on whether the noise exposure in service is the cause of his current hearing loss and tinnitus, as well as whether such hearing loss and tinnitus began during or was initially manifested military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


